DISSENTING OPINION.
I do not think the facts and circumstances established an implied agreement to reimburse appellant for services in caring for Mrs. Shirley and furnishing her support. The circumstances surrounding his removal of her from the State Hospital at Whitfield, and the contents of the instrument executed by him at the time of such removal, negative any such implied agreement. She could have remained and been well cared for in that institution. He was under no legal duty to care for her and took her from the hospital against the advice of the staff of doctors thereof, and he assumed responsibility for her acts and her maintenance and support. He should not be permitted to thereby force the establishment of an implied agreement to pay himself what he claims is fair and reasonable compensation for services and support. What one may expect is not the test. The question is whether there was an implied contract.
Nor do I think we should change the rule announced in Boggan v. Scruggs, 200 Miss. 747, 29 So.2d 86, to the effect that the probated claim should show upon its face liability against the estate and that the claim is not barred by the statute of limitations.
I do not dissent to the holding that the statute of limitations has not run against this claim because, and *Page 626 
only because, prior decisions of this Court appear to support that holding and I am bound by such decisions. As an initial proposition, I would not assent that the statute of limitations does not begin to run in such a case until the death of the intestate. Ordinarily, in the absence of express contract to the contrary, payment for services and goods furnished is due when rendered and furnished. The rule announced is too dangerous. Under it one may furnish services and goods for thirty to forty years, without a penny being paid in the meantime and without the beneficiary knowing he or she is supposed to pay therefor, and after the death of such beneficiary collect from the estate what is supposed to be the fair and reasonable value of such services and goods, regardless of the cost fluctuations and price changes during that time of such services and necessaries. Better it would be to require such claimant to have himself appointed guardian and let the chancery court allow to him, from time to time, a fair amount for such services and goods. The Chancellor could and would properly evaluate such amount at the time and under then existing conditions, having in mind the value of the estate of such dependent.